Opinion issued August 20, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00468-CR
                              NO. 01-19-00469-CR
                              NO. 01-19-00470-CR
                           ———————————
                 RONALD WAYNE SCHOFIELD, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


              On Appeal from the 412th Judicial District Court
                           Brazoria County, Texas
            Trial Court Case Nos. 85702-CR, 86224-CR, 86266-CR


                         MEMORANDUM OPINION

      Appellant, Ronald Wayne Schofield, entered into plea agreements with the

State in Trial Court Cause Nos. 85702-CR, 86224-CR and 86266-CR, and was

convicted of possession of a controlled substance with intent to deliver, theft and
burglary of a building, respectively. Pursuant to the plea bargain agreements, the

trial court assessed punishment for each of the offenses at five years’ imprisonment

with the sentences running concurrently. The trial court certified that these cases are

plea-bargain cases and appellant has no right of appeal. Appellant, acting pro se,

filed a notice of appeal. The State has filed a motion to dismiss these appeals for lack

of jurisdiction, asserting that (1) the notice of appeal was untimely and (2) these are

plea-bargain cases with no right of appeal. More than 10 days have passed since the

filing of the motion and appellant has failed to file an adequate response. See TEX.

R. APP. P. 10.3(a). We grant the State’s motion and dismiss the appeals for want of

jurisdiction.

      In criminal cases, the appellant must file a notice of appeal “within 30 days

after the day sentence is imposed.” TEX. R. APP. P 26.2(a)(1). Because the judgments

were entered on March 25, 2019 and appellant did not file a motion for new trial, the

deadline for filing a notice of appeal was April 24, 2019. Appellant’s notice of appeal

was untimely filed on May 9, 2019. If an appeal is not timely perfected, then a court

of appeals does not obtain jurisdiction to address the merits of the appeal and can

take no action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). Because appellant’s notice of appeal was untimely, we

lack jurisdiction over these appeals. See TEX. R. APP. P. 25.1.




                                           2
      Furthermore, in a plea bargain case, a defendant may only appeal those

matters that were raised by written motion filed and ruled on before trial or after

getting the trial court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An

appeal must be dismissed if a certification showing that the defendant has the right

of appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d). Dears

v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). Here, the trial court’s

certifications state that these are plea-bargain cases and that appellant has no right

of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The record

supports the trial court’s certifications. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss these appeals. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to

appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we grant the State’s motion and dismiss these appeals for want

of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss any other pending motions

as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).


                                             3